DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claim 8 the limitation "the main support is only connected to the lower support at end portions of each of the main support and lower support" is not found to have proper antecedent basis for this claimed subject matter in the original filed disclosure.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an adjustment mechanism as set forth in claims 1-6,13-14 and 19-20; a locking mechanism as set forth in claims 7 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Note: there are a variation of “the adjustment mechanisms” disclosed in Applicant’s specification.
As per paragraph [0141] of the specification, the adjustment mechanism 24 has an adjustment dial and an extension element 144 arranged for adjustably extending relative to the lower support 20. The extension element 144 carries the ball joint 142 at an end thereof. The 
As per paragraph [0094] The lock mechanism 22 includes an actuator or dial 30 for adjusting the lock mechanism 22 from locked to unlocked conditions and [0113] FIG. 11 depicts an embodiment of an elongate element or slidelock 240 useable in the hinge connection of the collar 200. The slidelock 240 defines a central rack 242 of teeth arranged to correspond and operatively engage elements forming part of the lock mechanism for enabling linear translation of the slidelock 240 relative to the main support, such as in the embodiment of FIGS. 3A-4. The elements of the lock mechanism may be similar to the pinion of FIG. 4, or may be a linear rack of teeth, or any other suitable feature or mechanism for engaging the central rack 242.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added material which is not supported by the original disclosure is as follows: " wherein the main support is only connected to the lower support at end portions of each of the main support and lower support ".  The original filed disclosure does not provide evidence that Applicant possessed these claim limitations at the time the application was filed.
An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. U.S. Publication No. (20160008158 A1).
With respect to claim 1, Martin et al. discloses a cervical collar (100, figs.1-8B) having an anterior or front component arranged for connecting to a posterior or back component, the anterior component comprising: 
a main support or chin support (104); 

a sternum pad (114, fig.1C); and 
an adjustment mechanism (108, fig.2) and [0045] and [0052] located on the lower support and the sternum pad is connected thereto such that the sternum pad is movable relative to the lower support.  
With respect to claim 2, Martin et al. discloses the adjustment mechanism (108) is located at a lowermost portion of the lower support (as shown in fig.3).  
With respect to claim 4, Martin et al. discloses the adjustment mechanism (108) includes an extension element or height adjustment member (122) variably extendable from the adjustment mechanism (108).  The extension element or height adjustment member extends through height adjustment aperture (120) and [0047].  The height adjustment aperture 120 may be an opening through a side portion 116 that permits a height adjustment member 122 to externally extend through the main collar body 102 and translate through the height adjustment aperture 120 relative to the main collar body 102 [0047].
With respect to claim 5, Martin et al. discloses the adjustment mechanism includes a dial (108) for adjusting a distance the extension element or height adjustment member (122) extends from the adjustment mechanism.  The extension element or height adjustment member extends through height adjustment aperture (120) and [0047]. The extension element or height adjustment member extends through height adjustment aperture (120) and [0047] and extends from the adjustment member (108).
With respect to claim 6, Martin et al. discloses the adjustment mechanism (108) includes a housing (shown in the reproduced image of fig.3 below) arranged for receiving the extension or height adjustment member (122) in a contracted configuration [0055, The height adjustment aperture 120 may comprise openings through the main collar body 102 on the side portions 116. In the embodiments shown, the main collar body 102 comprises two height adjustment apertures 120, but in other embodiments, one or more than two apertures may be formed according to the needs of the designer. Height adjustment apertures 120 may beneficially be formed adjacent to or within the portions of the internal surface 134 having ridges 142. This may allow the movement of the height adjustment member 122 inward or (contracted) and outward in the height adjustment aperture 120 to more directly affect the position of the ridges 142 relative to ridges 144 on the chin support member 104 than ridges positioned farther from the aperture 120].  

    PNG
    media_image1.png
    436
    382
    media_image1.png
    Greyscale

discloses the main support (104) carries a lock mechanism (108) for locking rotation of the lower support relative to the main support [0048, in conjunction with the pivotal connections 118, the chin support member or main support 104 may thus tilt or rotate along a path defined by travel of the height adjustment members 122 along the height adjustment apertures 120. The height adjustment members 122 may be prevented from withdrawal through the height adjustment apertures 120 by interference with the locking members 108 and/or by tabs extending radially from the end of the members 122. See, e.g., tabs 550 in FIG. 5.  
With respect to claim 9, Martin et al. discloses the main support carries an upper support (200, fig.3) connected to inside the main support and oriented to face a mandible of a user [0059, padding 200 is attached to main support or chin support 104 shown in fig.2, as such, when assembled and worn supports the mandible of the user].  
With respect to claim 10, Martin et al. discloses the upper support is maintained in a stationary relationship with the main support (shown in fig.3 when assembled and donned to the anatomy of the user).  
With respect to claim 11, Martin et al. discloses the upper support (200) is rigid (the support impart some degree of rigidity).  
With respect to claim 12, Martin et al. discloses the main support (138, fig.2) has a generally arcuate configuration adapted to extend about the mandible of a user (as shown in fig.3), and the lower support (114) has a generally arcuate configuration contoured for being adapted for securing against a sternum of the user (as shown in fig.3).  
With respect to claim 16, Martin et al. discloses a lock mechanism or ridges for locking rotation of the lower support (114) relative to the main support or chin support (104), the lock abstract, as the locking member is moved between locked and unlocked positions, ridges on a main collar body and on a chin support member may be interlocked or allowed to slide over each other from one desired position to another) and [0039, ridges may be provided on opposing surfaces of the chin support member and the main collar body that interlock in a plurality of positions corresponding to various heights of the front of the chin support member. These ridges may be made either relatively slidable or relatively immobilized upon movement of a tensioning member or locking member].  
With respect to claim 17, Martin et al. discloses the slidelock defines a central rack of teeth (142 and 144, an example is shown in fig.4A) arranged to correspond to and operatively engage elements forming part of the lock mechanism for enabling linear translation of the slidelock relative to the main support [0050].  
With respect to claim 18. The cervical collar of claim 16, wherein the slidelock slides over an outer surface of the main support to cooperate with the main support to arrest or prevent rotation of the lower support relative to the main support.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. as applied to claims 1 and 2 above, and further in view of Suarez et al. U.S. Publication No. (20130281899 A1).
With respect to claim 3, Martin et al. substantially discloses the invention as claimed except the adjustment mechanism is located centrally at the lowermost portion of the lower support.  
Suarez et al., however, teaches in an analogous art, a cervical collar (shown in figs.1-2) comprising a lower support (20) comprising adjustment mechanism or dial (60, figs.1-2) is located centrally (shown in figs.1-2) at the lowermost portion of the lower support (20).
In view of the teachings of Suarez et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cervical collar of Martin et al. by positioning the adjustment mechanism is located centrally at the lowermost portion of the lower support for adjusting to and away from a sternum of a user for improving comfort and fit of the cervical collar.
With respect to claim 8, the combination of Martin et al./Suarez et al. substantially discloses the invention as claimed.  Suarez et al. further teaches the main support is only connected to the lower support at end portions of each of the main support and lower support (as shown in fig.1).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. U.S. Publication No. (20160008158 A1) in view of Suarez et al. U.S. Publication No. (20130281899 A1).
With respect to claim 19, Martin et al. discloses a cervical collar (100, figs.1-8B) having an anterior or front component arranged for connecting to a posterior or back component, the anterior component comprising: 
a main support or chin support (104); 
a lower support (114) hingedly or pivotal connected via (pivotal connection 118) and [0042] to the main support (138, fig.1D); 
a sternum pad (114, fig.1C); and 
an adjustment mechanism (108, fig.2) and [0045] and [0052] located on the lower support the sternum pad (114) being connected to the adjustment mechanism such that the sternum pad is movable relative to the lower support [0043, The height of the chin support member 104 may be referred to as the relative distance between a front portion 124 of the chin support member 104 and a front portion 114 of the main collar body 102. A lower height is a smaller distance between the front portions 114, 124, and a higher or taller height is a larger distance between them];
 the adjustment mechanism (108) including an extension element or height adjustment member (122) variably extendable from the adjustment mechanism (108) and securing to the sternum pad; The extension element or height adjustment member extends through height adjustment aperture (120) and [0047].  The height adjustment aperture 120 may be an opening through a side portion 116 that permits a height adjustment member 122 to externally extend through the main collar body 102 and translate through the height adjustment aperture 120 relative to the main collar body 102 [0047]; and a housing (shown in the reproduced image of or height adjustment member (122) in a contracted configuration [0055, The height adjustment aperture 120 may comprise openings through the main collar body 102 on the side portions 116. In the embodiments shown, the main collar body 102 comprises two height adjustment apertures 120, but in other embodiments, one or more than two apertures may be formed according to the needs of the designer. Height adjustment apertures 120 may beneficially be formed adjacent to or within the portions of the internal surface 134 having ridges 142. This may allow the movement of the height adjustment member 122 inward or (contracted) and outward in the height adjustment aperture 120 to more directly affect the position of the ridges 142 relative to ridges 144 on the chin support member 104 than ridges positioned farther from the aperture 120].  
Martin et al. substantially discloses the invention as claimed except the adjustment mechanism is located centrally at the lowermost portion of the lower support.  
Suarez et al., however, teaches in an analogous art, a cervical collar (shown in figs.1-2) comprising a lower support (20) comprising adjustment mechanism or dial (60, figs.1-2) is located centrally (shown in figs.1-2) at the lowermost portion of the lower support (20).
In view of the teachings of Suarez et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cervical collar of Martin et al. by positioning the adjustment mechanism is located centrally at the lowermost portion of the lower support for adjusting to and away from a sternum of a user for improving comfort and fit of the cervical collar.


    PNG
    media_image1.png
    436
    382
    media_image1.png
    Greyscale


With respect to claim 20, Martin et al. discloses a cervical collar (100, figs.1-8B) having an anterior or front component arranged for connecting to a posterior or back component, the anterior component comprising: 
a rigid main support or chin support (104) and [0044, chin support comprises a generally rigid material such as a polymer or composite material]; 
a lower support (114) hingedly or pivotal connected via (pivotal connection 118) and [0042] to the main support (138, fig.1D); 
 a lock mechanism or dial (108) mounted to the rigid main support and arranged for locking rotation of the lower support (114) relative to the rigid main support or chin support (104) at the end portions thereof [0048, in conjunction with the pivotal connections 118, the chin 
a sternum pad (114, fig.1C); and
an adjustment mechanism (108, fig.2) and [0045] and [0052] located on the lower support the sternum pad (114) being connected to the adjustment mechanism such that the sternum pad is movable relative to the lower support [0043, The height of the chin support member 104 may be referred to as the relative distance between a front portion 124 of the chin support member 104 and a front portion 114 of the main collar body 102. A lower height is a smaller distance between the front portions 114, 124, and a higher or taller height is a larger distance between them];
 the adjustment mechanism (108) including an extension element or height adjustment member (122) variably extendable from the adjustment mechanism (108) and securing to the sternum pad; The extension element or height adjustment member extends through height adjustment aperture (120) and [0047].  The height adjustment aperture 120 may be an opening through a side portion 116 that permits a height adjustment member 122 to externally extend through the main collar body 102 and translate through the height adjustment aperture 120 relative to the main collar body 102 [0047]; and a housing (shown in the reproduced image of fig.3 below) arranged for receiving the extension element or height adjustment member (122) in a contracted configuration [0055, The height adjustment aperture 120 may comprise openings through the main collar body 102 on the side portions 116. In the embodiments shown, the main collar body 102 comprises two height adjustment apertures 120, but in other embodiments, one 
Martin et al. substantially discloses the invention as claimed except the adjustment mechanism is located centrally at the lowermost portion of the lower support.  
Suarez et al., however, teaches in an analogous art, a cervical collar (shown in figs.1-2) comprising a lower support (20) comprising adjustment mechanism or dial (60, figs.1-2) is located centrally (shown in figs.1-2) at the lowermost portion of the lower support (20).
In view of the teachings of Suarez et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cervical collar of Martin et al. by positioning the adjustment mechanism is located centrally at the lowermost portion of the lower support for adjusting to and away from a sternum of a user for improving comfort and fit of the cervical collar.

    PNG
    media_image1.png
    436
    382
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims and 13-15 which recite features not taught or suggested by the prior art of record.
the sternum pad is mounted to a ball joint and the adjustment mechanism has an adjustment dial and an extension element arranged for adjustably extending relative to the lower support and wherein the adjustment mechanism includes a housing arranged for receiving an extension element in a contracted configuration resulting in a reduced or substantially minimized distance between the lower support and the sternum pad, the extension element having a screw thread, and the housing defining corresponding threads permitting slidable movement between the extension element and the screw thread according to adjustment of a dial associated with the extension element, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 13-14.
Claim 15 is allowed insofar as they depend from the allowed base claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786